DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “communication port,” “two rotation shafts,” “a lower end of the outlet of the second clean air supplier is located lower than an upper end of the boat exchanging device,” “first filter,” “second filter,” “third filter,” and “two rotation shafts of the boat exchanging device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See MPEP § 608.02(g).  The figures appear to be structurally identical to Figures 1-2 of publication JP 5923197.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “an flow volume” (emphasis added).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “boat exchange device,” “first clean air supplier,” “second clean air supplier,” “third clean air supplier,” and “transport device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “a process chamber…capable of accommodating two or more boats.”  However, Figure 2 shows only one boat housed within the process chamber (18), and it is further noted that, as depicted, the process chamber appears capable of housing only one boat.  Thus, the limitation is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayuki et al. (JP 5923197).
Claim 12. A substrate processing apparatus comprising: 
a loading chamber (50) communicating with a process chamber (40) where a substrate is processed and capable of accommodating a boat (30) unloaded out of the process chamber; an elevator (Par. 0018) configured to elevate and lower the boat between the process chamber and the loading chamber; and 
a clean air supplier (air exiting 52 and 52b) configured to eject clean air and facing the boat in the loading chamber lowered by the elevator, wherein the clean air supplier comprises a plurality of fan mechanisms (52 and 52b) provided in a longitudinal direction of the boat, each of the fan mechanisms comprises one or more fans (implicitly disclosed), and a rotation speed or a flow volume of each of the one or more fans of each of the fan mechanisms is arbitrarily controlled (by means of turning the fans on and off) (Par. 0015-0017 and Par. 0078-0081, and Fig. 1 and 8b).  
Claim 13. The substrate processing apparatus of claim 12, wherein each of the fan mechanisms is capable of being controlled such that the flow volume of each of the fan mechanisms is reduced when the boat no longer faces each of the fan mechanisms as the boat is elevated or lowered by the elevator (Par. 0042-0073).  
Claim 14. The substrate processing apparatus of claim 12, wherein each of the fan mechanisms is capable of being controlled such that the flow volume of each of the fan mechanisms is increased as a temperature of the substrate facing each of the fan mechanisms is increased (Par. 0042-0073).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Wada (US 2016/0268153).
Takayuki discloses;
Claim 1. A substrate processing apparatus comprising: 
a loading chamber (50) communicating with a process chamber (40) where a substrate is processed and capable of accommodating two or more boats (at different times), the boats are configured respectively to support a plurality of substrates; 
an elevator (Par. 0018) configured to elevate and lower the boat between the process chamber and the loading chamber; 
a boat exchanging device (54) configured to move the boat unloaded out of the process chamber and placed on the elevator to a first stand-by region (A) and a second stand-by region (B); 
a first clean air supplier (52b) configured to eject clean air in a first direction (Fig. 8b) and facing an unloading region in the loading chamber where the boat placed on the elevator is accommodated; 
a second clean air supplier (52) configured to eject the clean air in a second direction (Fig. 8b) and facing the first stand-by region; and 
a third clean air supplier (52b) configured to eject the clean air in a third direction (Fig. 8b) and facing the second stand-by region; to form a predetermined air flow in a range of height in which the boat exchanging device in the loading chamber is provided (Par. 0018-0052 and Fig. 1 and 4-8b). 
Claim 15. A method of manufacturing a semiconductor device comprising: 
(a) loading a boat (Par. 0027) supporting a substrate into a process chamber (40) from a loading chamber (50) communicating with the process chamber and capable of accommodating two or more boats (Par. 0034) comprising the boat, and processing the substrate in the process chamber; and 
(b) unloading the boat (Par. 0031) out of the process chamber after the substrate is processed, wherein, in (b), while the boat is lowered from the process chamber to an unloading region (C) by an elevator (Par. 0018) and thereafter the boat is transferred from the unloading region to an empty one among a first stand-by region (A) and a second stand-by region (B) by a boat exchanging device (54), a flow volume of clean air ejected in a first direction from a first clean air supplier (52b) facing the unloading region, a flow volume of the clean air ejected in a second direction from a second clean air supplier (52) facing the first stand-by region and a flow volume of the clean air ejected in a third direction from a third clean air supplier (52b) facing the second stand-by region (Par. 0018-0052 and Fig. 1 and 4-8b). 
Claim 2. The substrate processing apparatus of claim 1, wherein the loading chamber comprises a substantially rectangular internal space, a substrate loading/unloading port (51) is provided on a front surface (Fig. 4) of the loading chamber, the first clean air supplier and the third clean air supplier are provided along a first side surface of the loading chamber, the second clean air supplier is provided at a corner between the first side surface and a back surface of the loading chamber (Fig. 8a), the elevator is provided along a second side surface facing the first side surface, and two rotation shafts (pivoting arms of boat exchanger 54) of the boat exchanging device are provided below the first clean air supplier close to the first side surface (Par. 0036-0045 and Fig. 4-8b).  
Claim 8. The substrate processing apparatus of claim 1, wherein the first stand-by region and the unloading region is provided along the second direction, and the second clean air supplier is capable of compensating for a shortage of the flow volume of the clean air supplied through the first clean air supplier in the unloading region (Fig. 7b).
Claims 3 and 9. The substrate processing apparatus of claim 2, wherein each of the first clean air supplier, the second clean air supplier and the third clean air supplier comprises an outlet extending in parallel with a longitudinal direction of the boat (Fig. 6). 
	Takayuki does not recite;
Claim 1. A flow volume of the clean air ejected from each of the first clean air supplier, the second clean air supplier and the third clean air supplier is individually controlled.  
Claim 15. The clean air suppliers are individually controlled so as to form a predetermined air flow in a range of height in which the boat exchanging device in the loading chamber is provided.   
	However, Wada discloses a substrate transport apparatus (1) having a plurality of air blowers (120), and further teaches that the plurality of air blowers can be individually controlled to save power (Par. 0016-0040 and Fig. 1). 
	Therefore, in view of Wada’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Takayuki’s invention to include to include individually controlled fans to save power.
Claim 2. A communication port is provided at a ceiling of the loading chamber.
	However, the Examiner takes Official Notice that communication ports (such as COM ports for serial communication) are well known to one of ordinary skill in the art, and that placing the communication port on a ceiling is within the skill of one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a communication port for remote computer communication with the processing apparatus, and it would have been obvious to one of ordinary skill in the art to have placed the communication port on the ceiling for easy access from above.
Claim 3 and 9. A length of the outlet of the second clean air supplier and a length of the outlet of the third clean air supplier are longer than a length of the first clean air supplier, and a lower end of the outlet of the second clean air supplier is located lower than an upper end of the boat exchanging device.
	However, given that Applicant has not disclosed criticality for the claimed different outlet lengths, it would have been an obvious matter of design choice to have modified the outlet lengths of Takayuki’s clean air suppliers to accommodate dimensional confines of the structure, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Allowable Subject Matter
Claims 4, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652